-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated January 7, 2022 is acknowledged. 
Priority
This application is a CIP of 15/834,699 filed on 12/07/2017, which claims benefit of provisional application 62/431,076 filed on 12/07/2016; and it is a CIP of 15/624,425 (patent 10,238,496) filed on 06/15/2017.
This application is a CIP of 15/624,425 filed on 06/15/2017, which is a divisional application of 14/509,719 filed on October 8, 2014 (patent 9,763,788), which is a CIP of 13/947,770 filed on 07/22/2013 (patent 8,936,805), which claims benefit of 61/800,588 filed 03/15/2013, and is a CIP of 11/519,316 filed 09/11/2006 (patent 8,518,125), which claims benefit in provisional application 60/715,841 filed on September 9, 2005 and claims benefit in provisional application 60/726,383 filed 10/13/2005.
The application 14/509,719 is a CIP of 13/947,827 filed 07/22/2013 (abandoned), which claims benefit of provisional application 61/800,588 filed 03/15/2013.
The effective filing date of the present application is September 21, 2018.


The remaining US applications and provisional applications in the continuity data do not provide support to claim 1 and dependents for the same reason.
Claim Status
Claims 43, 46-59, and 61 are pending and examined. Claims 1-42, 44, 45, 60, and 62 were cancelled. Claims 43, 54, and 58 were amended. 
New Claim Rejections – 35 USC § 112
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43, 46-59, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 43 and 58 were amended to require a plurality of growth factors wherein the plurality of growth factors comprises PRP, DNA, RNA, plasmids, or mixtures thereof. The claims are indefinite because PRP, DNA, RNA, and plasmids are not growth factors. It is not clear if the applicant intended to require a plurality of growth factors and one or more of PRP, 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “growth factors” in claims 43 and 58 is used by the claim to mean “platelet-rich plasma, DNA, RNA, and plasmids” while the accepted meaning is “proteins that function as growth stimulators (mitogens) and/or growth inhibitors, stimulate cell migration, act as chemotactic agents, inhibit cell migration, inhibit invasion of tumor cells, modulate differentiated functions of cells, involved in apoptosis, involved in angiogenesis and promote survival of cells without influencing growth and differentiation”. The definition was obtained from Prospec Protein Specialists (Accessed from https://www.prospecbio.com/growth_factors, pages 1-6, 2016). The term is indefinite because the specification does not clearly redefine the term. DNA, RNA, and plasmids are not proteins. DNA, RNA, plasmids, and platelet-rich plasma were searched and there is no evidence that these were known in the art as growth factors.
Claims 46-57, 59, and 61 are indefinite because the claims depend from indefinite claims 43 or 58 and contain indefinite limitations of those claims. 
Maintained and New Claim Rejections - 35 USC § 103
As Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art 
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43, 46-59, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (US 2007/0061015 Al Published March 15, 2007).
The claims encompass a scaffold useable for tissue regeneration comprising a three- dimensional structure comprising at least a first layer and a second layer disposed on the first layer, wherein the first layer comprises a first medium, the second layer comprises a second medium and a third medium, as detailed in the claims.
The teachings of Jensen are related to a layered porous structure for the repair of damaged tissue (Abstract). Jansen teaches a biocompatible implement for bone and tissue regeneration comprising a layered structure with alternating layers formed of a bioresorbable polymer carrier and of a bone or tissue forming material applied to a major surface of the polymer carrier (paragraph 0014).
Regarding claim 43, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous implant having interconnected channels and pores comprising a layered structure of polymeric materials and substances for promoting tissue growth, where the implant has a shape and 
The limitation related to growth factors is indefinite as described above. In the event that the applicant intended to require growth factors, as having the accepted meaning in the prior art, it would have been obvious to have added growth factors TGF and EGF to the scaffold, with a reasonable expectation of success because Jensen teaches that the scaffold comprises therapeutic agents such as TGF and EGF (paragraph 0063). In the event that applicant intended to require DNA, RNA, PRP, plasmids, or a mixture thereof in the scaffold, the limitation is met because Jensen teaches adding cells to the scaffold and cells comprise DNA and RNA. 

It would have been obvious to have formed the implant having the structure as shown in Figure 4B because Jensen teaches the structure depicted in Figure 4B as a suitable implant structure.

    PNG
    media_image1.png
    358
    555
    media_image1.png
    Greyscale

FIG. 4B
Each of the 20n stacks is depicted as a layered structure in Figure 1D, which comprises a polymer layer (14), bioactive layer (16), and layer (18) consisting of bone particles. The bone particles may be applied from solution incorporating the same solvent as the solvent of the polymer layers, thereby promoting adhesion between the polymer layer (14) and layer (16) and the bone particles (paragraph 0053).

The shape of the rigid component 32 is different from claimed shapes, however the claimed shapes are obvious since it has been held that the configuration of the claimed product was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed product was significant. See MPEP 2144.04([V)(B). The present application was reviewed and there is no evidence that claimed shapes of the second medium are critical.
It would have been obvious to have selected bone nanoparticles as the active agent, with a reasonable expectation of success because Jensen teaches bone nanoparticles having a particle size from several nanometers to 10 micrometers as suitable active agent that may be included in the implant as a layer (paragraph 0053).
The structure in Figure 4B comprises a polymer layer (46) applied in columnar pattern to provided added rigidity to the structure (paragraph 0061).

Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness.
The claimed product is described as a product by process. The scaffold in Jensen could have been obtained by processes described by the present claims, absent evidence to the contrary. The claimed product is obvious over Jensen because it is structurally the same as the product described by Jensen. The scaffold described in Jensen is a three dimensional structure having a tunable porosity with interconnected pores and channels along with adjustable dimensions and it is formed from a layer (18) consisting of bone nanoparticles having a particle size from several nanometers to 10 micrometers (relevant to a first medium comprising bone particles having a particle size between 1 nm and 100 mm), a polymer layer (14) made of elements 32 and 34 where element 32 is formed from a polymer that is more rigid than a polymer of element 34, polymers being selected from poly(hydroxybutyrate), PLA, PGA, and PLGA among others, and a layer (16) comprising hydroxyapatite microparticles, and a layer (46) made from a polymer of trimethylene carbonate. It would have been obvious to have added HA crystals to the polymer layer (14), with a reasonable expectation of success because Jensen teaches that the polymer layer (14) is formed a biocompatible polymer including other substances such as hydroxyapatite crystals (paragraph 0048). Element 32 in layer (14) meets the 
The claimed particle size range of bone particles is obvious because it overlaps with the particle size range described by Jensen.
The second medium is formed from component 32 which is formed from the bioresorbable polymer poly(hydroxybutyrate), which is configured to be dissolved or removed in a first solvent.
The third medium comprises hydroxyapatite crystals, which are configured to be dissolved or removed in a second solvent that is different from the first solvent. HA crystals are materially different from poly(hydroxybutyrate), therefore the two different types of materials are configured to be dissolved and removed in solvents that are different from each other. The HA crystals are further configured to be dissolved when immersed in liquid or gaseous solvent environments or based on temperature differentials.
It would have been obvious to have formed the structure having a shape and size that conforms to the shape and size of an implant site in the body because Jensen teaches such shape and size (paragraph 0009).
Regarding claim 46, it would have been obvious to have formed the second layer (layer 14) into a film having a thickness from several micrometers to several millimeters, with a reasonable expectation of success because Jensen teaches that the thickness of the biocompatible polymers ranges from several micrometers to several millimeters (paragraph 0054).
Regarding claim 47, layer (14) contains component 34 formed from a bioresorbable polymer selected from polylactide, and PLGA, among others, and it meets the limitation that 
Layer (14) comprises a rigid component 32 (a second medium), HA crystals (a third medium), and component 34 (at least one fourth medium). A person of ordinary skill in the art would have been capable of selecting a polymer for component 32 and component 34 in order to achieve the required bio-degradation times.
Regarding claim 48, the scaffold comprises bioresorbable poly(beta-hydroxybutyrate) (second medium), HA crystals (third medium), and PLGA (at least fourth medium), and would have had degradation rates that range from 1 second to 100 months when placed under conditions that cause degradation of these materials from 1 second to 100 months. The claim does not limit conditions under which degradation occurs for the specified time periods.
The limitations in claim 49 are met because the fourth medium and the second medium are necessarily present in equal or variable ratios relative to each other.
Claims 50 and 51 are product by process claims that describe how the first medium, the second medium, the third medium, and at least fourth medium are deposited. The prior art scaffold layers could have been deposited by any one of recited methods, absent evidence to the contrary.
Claim 52 is a product by process claims that describes how the 3D structure is formed. The prior art comprises a layered scaffold, and it could have been formed by the claimed process.

Regarding claim 54, it would have been obvious to have loaded the scaffold with a plurality of drugs, with a reasonable expectation of success because Jensen teaches including pharmaceutically active materials into the scaffold comprising antibiotics and immune-suppressants (paragraph 0064).
Regarding claim 55, it would have been obvious to have treated the scaffold with plasma in order to enhance tissue growth, with a reasonable expectation of success because Jensen teaches treating the scaffold with plasma for the purpose of enhancing tissue growth (paragraph 0061).
Regarding claim 56, the prior art scaffold is comprised of layers formed from materials having different densities, therefore the prior art scaffold is designed to have a non- uniform density and packing density.
Claim 57 is a product by process claim that describes how the scaffold is formed. The prior art scaffold is a layered structure and it could have been formed by methods described in claim 57.

The limitation related to growth factors is indefinite as described above. In the event that the applicant intended to require growth factors as having the accepted meaning in the prior art, it would have been obvious to have added growth factors TGF and EGF to the scaffold, with a reasonable expectation of success because Jensen teaches that the scaffold comprises therapeutic agents such as TGF and EGF (paragraph 0063). In the event that applicant intended to require DNA, RNA, PRP, plasmids, or a mixture thereof, the limitation is met because cells comprise DNA and RNA. 
 It would have been obvious to have constructed the implant comprising layers incorporated into an endoskeleton, with a reasonable expectation of success because Jensen teaches a scaffold comprising layers 20n incorporated into an endoskeleton (paragraphs 0028 and 
It would have been obvious to have formed the layers 20n to comprise a polymer layer 14 comprising bioactive substances and a layer 18 consisting of bone particles, as depicted in figure 1D because Jensen teaches in Figure 1D that layers 20n contain a polymer layer 14 comprising bioactive substances, optional layer 16, and a layer 18 consisting of bone particles having a particle size from several nanometers to about 10 microns (paragraph 0053). It would have been obvious to have modified the polymer layer 14 by including bone particles in the layer, with a reasonable expectation of success because Jensen teaches an embodiment where bone particles are encapsulated in a bioresorbable polymer layer (paragraph 0080). It would have been obvious to have selected bone particles having a size in the range from several nanometers to 10 microns because Jensen teaches bone particles having said size range as suitable for making the scaffold. Rigid polymer endoskeleton 52 meets the limitation that requires a second medium arranged in alternating layers with the second medium arranged in horizontal and vertical geometries. It would have been obvious to have selected poly(beta-hydroxybutyrate) to form the endoskeleton 52, with a reasonable expectation of success because Jensen teaches that the endoskeleton 52 is formed from biocompatible rigid polymer (paragraph 0066) and teaches poly(beta-hydroxybutyrate), PLGA, PGA, and PLA, among others, as polymers that are suitable for making the construct (paragraphs 0041-0043). The deposited layers 14 and 18 meet the 
Regarding the source of the bone particles, it would have been obvious to have used human bone particles, animal bone particles, or lab grown bone particles, because these are the three possible sources of bone particles. Furthermore, Jensen teaches treating human patients xenograft/bovine particles (paragraph 0082). Thus, Jensen teaches bone particles obtained from an animal.
The scaffold described in Jensen is a three dimensional structure having a tunable porosity with interconnected pores and channels along with adjustable dimensions and it is formed from layers 14 and 18, each containing bone nanoparticles having a particle size from several nanometers to 10 micrometers (relevant to a first layer comprising a first medium comprising bone particles having a particle size between 1 nm and 100 mm), and a rigid polymer endoskeleton 52 (relevant to second medium). Jensen teaches applying the layers by electrospraying. Once the nanoparticles for layer 18 and a combination of polymer and nanoparticles for layer 14 are electro-sprayed to form layers, the bone nanoparticles would have been disposed between the horizontally and vertically arranged second medium and would separate the second medium horizontally and vertically.
The amendment of claim 58 that further defines the natural or synthetic biocompatible and/or biodegradable polymer is met because the list recites polyhydroxyalkanoates, which encompass poly(beta-hydroxybutyrate). 

Regarding claim 61, it would have been obvious to have incorporated an anti- inflammatory into the implant, with a reasonable expectation of success because Jensen teaches incorporating an anti-inflammatory agent into the implant (paragraph 0063).
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Examiner’s Response to Applicant’s Arguments
In the remarks dated January 7, 2022, the applicant traversed the obviousness rejections.
Applicant’s arguments were fully considered but are not persuasive for the following reasons.
1. Jensen teaches polymer layers that correspond to the claimed “second medium” where the polymers are selected from poly(beta-hydroxybutyrate), among others, which is encompassed by the claimed genus “polyhydroxyalkanoates”.
2. The limitations that require a plurality of growth factors were addressed. The limitations are indefinite because listed elements are not growth factors. In the event that applicant intended for the claims to require growth factors, as having the accepted meaning in the art, then the limitations are met because Jensen teaches adding growth factors in the scaffold. In . 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617